Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

AVENANT N°... À L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU LE 11
Septembre 2011 À Wanie Rukula

CFT 047/11, Groupement Bakumu Maïko

Préambule

Le premier bloc quadriennal comprenant les AAC 1, 2,3 et 4 est couvert par deux clauses
sociales. Ces deux clauses sont reparties entre les quatre AAC et sont présentées comme
suit :
=“ La première clause sociale concerne le groupement BAKUMU MAÏKO, précisément les
villages BABOGOMBE, BATIANYOKA, BAMANDEA, BATIASEMBO, BAVOMONGO et
BATENDE repartis sur les Assiettes Annuelles de Coupe 1, 2,3 et 4. Elle dispose d'un
Fonds de Développement Local prévisionnel et estimatif évalué à 35.367 $ ;

“ La deuxième clause sociale, située dans le groupement BAKUMU KABALO, concerne les
villages BADUKA, BAMBUNDJE Ill, BABATOME, BATIABENGAY, BAMBUNDJE
OLANGAUTIKE, BABABALINGA, BASUKUMANDIJA et KAYETE. Cette clause sociale qui
est établie sur les Assiettes Annuelles de Coupe 1, 2,3 et 4, dispose d'un Fonds de
Développement Local prévisionnel et estimatif évalué à 45.482 $

Le titre 47/11 a un plan de gestion validé qui définit la période d'exploitation allant de 2011 à
2014.

“ L'avenant à la clause sociale concernant le groupement Bakumu Kabalo ainsi que la
clause initiale signée le 11 septembre 2011 présente des calendriers prévisionnels
basés sur cette période d'exploitation. L'année 1 du chronogramme prévisionnel
correspond à la première année indiquée dans la période de mise en œuvre du plan de
gestion.

“ L'avenant à la clause sociale du groupement Bakumu Maïko, des raisons évidentes
liées aux contraintes d'exploitation ont conditionné le décalage de l'exploitation qui n'a
commencé qu'en 2013. Ainsi, l'avenant aux clauses sociales prend en compte ce
décalage dans l'annexe présentant le chronogramme de réalisations des projets
communautaires basé sur la disponibilité de la trésorerie issue des redevances
prévisionnelles. Ainsi l'année 1 du chronogramme correspond à la première année
d'exploitation. Les réalisations financées et réalisées sur l'avance de 10% du montant
des travaux sont incorporées dans l'année 1 du chronogramme.

Le présent document présente l'avenant à la clause sociale du groupement BAKUMU MAÏKO.

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONSO
7 D C
f Lah g b
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gaston
OKONABO MELCHIOR BUI ARI
IT
KL ri V

1/32

Avenant n°Ÿ!2_à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Le présent avenant est conclu entre :
d’une part,

1° Les Communautés Locales des villages BABOGOMBE, BATIANYOKA, BAMANDEA,
BATIASEMBO, BAVOMONGO, BATENDE du Groupement BAKUMU MAÏKO, représentées par
les membres du Comité Local de Gestion « en sigle CLG »

N° Nom Fonction

01 MAYALIMBO MUNASIMBA Président
02 LIENDO Charles Secrétaire
03 NDALAMA BELONGO Trésorier

04 MUCHAPA ZALO Conseiller
05 MAFUE Joseph Conseiller
06 ENYONGO Thomas Conseiller
07 OKENGE Jules Conseiller
08 BATIANYOKA OKONABO Conseiller
09 ASSOBEE MELCHIOR Observateur
10 Gaston BULAMATARI Représentant concessionnaire

Et d'autre part,

2° La Compagnie Forestière de Transformation, en sigle CFT, immatriculée au registre de
commerce sous le numéro 551 Boma, ayant son siège au n° cadastral 3071, Avenue
Kingabwa (route BAT), Kinshasa/Limete, en République Démocratique du Congo,
représentée par Mr. Luis Fernando Carvalho Ferreira, ci-après dénommée « Le
concessionnaire forestier » ;

Entendu que :

La Compagnie Forestière de Transformation, en sigle CFT est titulaire du contrat de
concession forestière n°047/11 du 24 octobre 2011 issu de la conversion de la garantie
d'approvisionnement n°018/CAB/MIN/AFF-ET/03 du 04 avril 2003, jugé convertible suivant la
notification n°4868/CAB/MIN/ECN-T/15/2008 du 6 octobre 2008.

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».
Les parties au présent avenant ont convenu de ce qui suit :

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGÇO
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gastoi
; OKONABO MELCHIOR BU ARI
7

2132

Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 1 de l'avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 4 :

Extrait de l'article 4 de la clause du 11 septembre 2011 :

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques ci-après :

Nouvelles réalisations socio-économiques

+ Construction, aménagement des routes :

Aucune route de désenclavement n'a été retenue par la communauté locale.
+ _ Réfection, équipement des installations hospitalières et scolaires
1. Construction d'un centre de santé à BABOGOMBE 1
+ Autres:

+ Aménagement de 5 sources à Babongombe 1, Batianyoka, Batende, Batiasembo,
Bamandea ;

% Fournitures de 5 ensembles composés d'une antenne, et d'un lecteur video
d'herostar aux villages de Babongombe 1, Batianyoka, Batianyoka, Batende,
Batiasembo, Bamandea

+ Fournitures de Moulins à manioc aux villages de Babogombe 1, Batianyoka, Batende,
Batiasembo, Bamandea

% Fourniture d'une décortiqueuse à Bamandea

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
a sA & f
ENYONGO Thomas OKENGE Jules ATIANYOKA ASSOBEE Gaston
OKONABO MELCHIOR BULAMATARI

3/32

Avenant ne] à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Extrait de l'article 4 est modifié comme suit

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques ci-après :

+ Réfection, équipement des installations hospitalières et scolaires

1. Construction d'un centre de santé de 48 m° de surface en brique de terre cuite à
BABOGOMEE 1 ;

2. Fourniture d'équipement matériel médical du centre de santé de BABONGOMBE1
3. Acquisition des produits pharmaceutiques du centre de santé de BABONGOMBE1
+ Autres

% Aménagement de 5 sources d'eau à Babongombe 1, Batianyoka, Batende,
Batiasembo, Bamandea ;

+ Fournitures de 5 moulins à manioc à Babogombe 1, Batianyoka, Batende,
Batiasembo, Bamandea ;

* Acquisition d'une décortiqueuse à riz pour le village Bamandea

% Acquisition du bois sciés au profit de la communauté locale des villages Babogombe,
Batianyoka, Bamandea, Batiasembo, Bavomongo et Batende

% Acquisition d'une Moto de supervision pour le CLG/ le CLS

% Acquisition d'une machine presse à brique pour la réalisation des infrastructures
communautaires

% Acquisition d'un vélo Kinga 4x4 de supervision pour le CLG/ le CLS

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
lof | s:
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gast
( OKONABO MELCHIOR BU TARI

4132
Avenant à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, groupement Bakumu Maïko

Article 2 de l'avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 6 :

Extrait de l'article 6 de la clause du 11 septembre 2011 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon l'un des mécanismes suivants
Q):

- affectation, chaque année et quelle que soit la zone exploitée, de 5% du total des
ristounes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 ou 5 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble des communautés locales et/ou
peuples autochtones riverains ayants-droit sur la concession forestière est joint en annexe
11

Extrait de l'article 6 est modifié comme suit :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

- affectation, chaque année et quelle que soit la zone exploitée, de 2,9 % du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble de la communauté locale
riveraine ayant-droit sur la concession forestière est joint en annexe

Article 3 de l'avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 11:

Extrait de l'article 11 de la clause du 11 septembre 2011 :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût
total des travaux d'infrastructures socioéconomiques (vingt-huit mille cent soixante-quinze
dollars) présentés à l'article 4 ci-dessus.

A cet effet, CFT ouvre dans ses livres ce jour, 11 septembre 2011, un compte spécial pour la
communauté locale Bakumu Maïko et le crédite d'un montant de deux mille huit cent dix-sept
dollars (2.817$)

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
La8
g a $ = s £ [2
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gaston
Z OKONABO MELCHIOR BUI

5/32

Avenant nlla l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Ces 10% constituent une avance sur les ristournes à verser sur les volumes de bois prélevés
dans le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles
de coupes et sont remboursables à la fin de la période considérée.

Extrait de l’article 11 est modifié comme suit

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire
forestier s'engage à dégager, à la signature du présent accord, un préfinancement de
10% du coût total des travaux d'infrastructures socioéconomiques présentés à l'article
4 ci-dessus. Ces 10% constituent une avance sur les ristournes à verser sur les
volumes de bois prélevés dans le bloc d'exploitation considéré qui regroupe,
partiellement, 4 assiettes annuelles de coupes et sont remboursables à la fin de la
période considérée.

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONG.
Lcd LS
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gaston
L OKONABO MELCHIOR BU l

6/32

Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 4 de l'avenant :
Il est joint au présent avenant, l'annexe 4 relative à la lettre de notification de la Direction

d'inventaire et Aménagement Forestier « DIAF » sur la surface utile

Knesate À AU IL

{g “UaŸ MOUFISG-ECNSAQOIR AE

SECRETARAT OENERAL A L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE.

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS

DIAF
Fees de Me de lEnimenen,
{Conservation de la Nature et Tourisme
+ Monsieur le Secrétaire Général à

de labre
+ Monsieur le Directeur de La Gestion Forestière
ve
Lance; | Tansmision ape des ape

expholtables de vos titres forestiers
A ondeur le Geant Sata de a CT,
SNA

ler Le Gérart Stattare,
Par pere, je vou trance en anne, Le apport es parie slales de
ts forestiers LL qu'a par La UF,

Le bad y rt en ancrage sur lan dmiitrati de ces
re leurs paresse expos respecthes.

Ta en vous Sultan bonne réception de La présente et de ne annees, Je vou pie
'agréer, Maur Le GèrentSaaire, l'expesn de me ete CHURQES.

nn

GE,
D ONT —29S

Note: La super age espltable s'eu à 49 143 a so EE de La april
Ge l'esemble ds tres oestens GonCÉ à CT

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
es £ FE
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gaston
OKONABO MELCHIOR BU ART

[

F4 D

7132
Avenant nlè l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 5 de l'avenant portant sur l’annexe 8:

Il est joint au présent avenant l'annexe 8 relative à :

8.1 La carte de localisation des projets communautaires

Localisation des projets communautaires

Répubique Démocratique du Congo
@ à Garantie d'Approvisionnement 18/03 CFT Ubundu  @egsbdpa FORET
TT Groupement Bakumu Maiko

DAGON

4
EN
a
nt es

Pr Causes Soc 14 ar 2013

HULL
HN

Sore.
Panda sur nd de ere année
la GA 1803 CFT Lund
Datum: UGS 1984
Srsère de corne pr
era ua

F
2SAQE

MAYALIMBO LIENDO Charles NDALAMA
MUNASIMBA BELONGO

MUCHAPA ZALO

MAFUE Joseph

Lf PT ee

h

ENYONGO Thomas OKENGE Jules BATIANYOKA

—_——

MELCHIOR

Gaston
BU RI

OKONABO
Fc BI v

8/32
Avenant n°%/.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 6 de l'avenant :
Il'est joint au présent avenant l'annexe 10 relative à:

10.1 Plan d'aménagement de source d'eau

CAPTAGE

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
Ç Fig - ME \ S F
ENYONGO Thomas OKENGE Juies |  BATIANYOKA ASSOBEE Gaston
OKONABO MELCHIOR BU fi
AL

9/32 ÿ

Avenant n°22 à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

10.2 Devis estimatif et prévisionnel d'aménagement de source d'eau

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO

si

£ | 6 se LS

ENYONGO Thomas OKENGE Jules BA KA | ASSOBEE

Zu D

Gaston
OKONABO T/

7

MELCHIOR

10/32
Avenant nêle l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

10.3 Devis prévisionnel et estimatif de centre de santé

À bâtiment centre de santé en 2
briques cuites Longueur 800 m Largeur 600 m Surf 4800 M

Coût Salaires

largeur | épaisseur

[Nombre de jours

(Coût joumaler chef maçon
[Nombre chef maçons
[Coût joumalier maçons sac 50 kg
[Nombre maçons sac 50kg

Nombre de purs Te BG 28
(Coûtjpumaler chefmenusier
Nombre chef menuisier kg

Salaire menuisiers

Quincaillerie (serrures,
fonds. 235,00

Sous total fournitures extérieures 3 705,12

[Sous total Salaires

MAYALIMEO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGSO
Le #
ENYONGO Thomas OKENGE Jules | * BATIANYOKA ASSOBEE Gaston
É OKONABO MELCHIOR BULAI i

Ro c (

11/32
Avenant n°6 à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

10.4 Le devis estimatif et prévisionnel des équipements du centre de santé de Babogombe

Equipement Centre de santé BABOGOMBE CFT 18/03 BAKUMU-MAÏKO

DESIGNATION QUANTITE P.U$US P.T. $US
Microscope + réacteurs

(Appareil de réanimation

$ 600,00 || $ 600,00

1
pour nouveau-nés pes $ 500
[Armoire métal que pce $ 200
(Armoire vitrine métallique RS RS $ 400 CT]
[Aspirateur de mucosité pce IE 450] $ E
Bassin rectangulaire inox _|pce 2 $ 251$ 50
[Bassin réniforme inox pce 2. $ 101$ 20
Boîte à gants pce 5 $ 7]$ 35
Boîte métallique inox pce | ü $ 100$ 100
Bureau $ $ 80
Chaises [ $ $ 90]
Escabeau $ $ 100
Etagère en bois $ $ 65
Etuve $
Lit d'accouchement $
[Lit d'examen $
Lit d'hôpital $
Marteau percuteur $

Matelas d'hôpital

[Négatoscope

Panne de lit
Pèse-bébé
Pèse-personne
Potence

Poubelle à pédale
[Stérilisateur poupinel
[Stéthoscope

S TS obstétrical
[Tabouret tournant
[Tensiomètre ordinaire
[Trousse médicale

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGSO
Less S
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gâst
NS OKONABO MELCHIOR BU, ATARI

7

12/32

Avenant nél.a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

10.5 La facture pro forma d'acquisition des produits pharmaceutiques du Centre de santé

“ETS. “LA REFERENCE”
Mson VIANOVA

\ViBon de Commande
Bon de Livraison

mao deg de Labo FACTURE N°2 kik és
ss :
iKinshasa, |

9C4.Soo,mk
Mme, Mr, S

| a | Désignation Prix Unitaire Prix Total

ENT L
(é  Phémannihe psp L mA - por À:
LL pti das. LÉ 4 pl sm) £Sme

Czah ca ts Clone han ice bu 5-rn | 0 or A
PNR TS Ses

2,10). 4 UD Le.

A OR. LS DD A

224
200 fossid Lomé _ Eros
op 2.050 10 È-LOL SIDE

LT ps 2247 IN 2

Pr: AC LS
PRET LE SPF

AD FL. | LA, POND.

Aou SO À Z CPP Fr
OA C2, 200 À
C2 5. oé 2087

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
|
CPE rSE 5
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gasto
OKONABO MELCHIOR B TARI

13/32

Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Eu
NRG : 7:17 BDD Id. Nat. : 6926:

2 Y
| Procrédit Banii N° de compte : 1301-06100404-120
. Commerce N° 36 Bis

VIBon de Commande N°
N/Bon “Le Livraison N° .

Kinshasa, le .
Mme, Mr Sté

DOIT POUR SE aut SUIT _
Désignation Prix Unit. Prix Total

LÉ, 02/À 2. CID)

ODA

D.

LLEOA C2. 27DA

LCA) EE 0, 0004
0) En. 07758
A DA ÉT.SODÉE
0224 SOIT
! C7
| LS 0) 25 mr) |
Z02A

LO.07à- _S0.07DÆ
7 CDDE A 2.027}
CT 2.072

ODA _ÉQ. DIF]

D
TOTAL GENERAÉ 7

edf ne £A1_590

Les marchandises vendues ne sont ni reprises ni échangées

MAYALIMEO TIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
Les ce 2 |
ORENGE Juies |  BATIANYOKA ASSOBEE Gast
ENYONGO Thomss OKONABO MELCHIOR BUUNYATARI
Lg Ÿ U

14/32
Avenant n/a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

10.6 La facture pro forma d'acquisition d'un moulin à manioc

NRC. 53092 Kin-
COMMERCE GENERAL : QUINCAILLERE » INCENDIE» ENTRENEN ET RÉPARANON
Kez-de-choussée immeuble ACF. A Tombalpuye N' 4448

KINSHASA / COM: ;
TéL. + OB181ONSE + ORI6S19 173

Kin,

it pour ES HU su
DÉSIGNATION

|

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph

MUNASIMBA

ENYONGO Thomas OKENGE Jules TIANYOKA ASSOBEE Gaston
Ÿ OKONABO MELCHIOR BU RI

15/32

Avenant n° 2/à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

10.7 La Facture pro forma d'acquisition d'une décortiqueuse

Ë
À
E

|
|
Fr |
|

TOTAL GENERAL.
Fo ehamdises sondes ne sont nl reprises nl échangées.

MAYALIMBO LIENDO Charles | NDALAMA | MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGQ
£ lof

ENYONGO Thomas OKENGE Jules

TK æ /)

Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

10.8 La facture pro forma d'acquisition d'une moto

a Désignation Prix Unit. | Prix Totai

15, Au ou Marché Gombe 50" 14 Rue Limoio - D Résidontai. Av
KINSHASA/ RDC Kénanasa RDC. Ti 126308 120 27 60/8
“Tai: 026 120 47 70 263 00 tar 04 03

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELON
ENYONGO Thomas OREN E Jules BATIANYOKA ASSOBEE Gaston
OKONABO MELCHIOR BU (
me
Zu. N/A

17/32
Avenant n°47 à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

10.9 La facture pro forma d'acquisition d’une machine à presse brique

Res bésthage AE LEE 20
. Vente matérielles

électrique,
Froid & Dho
NRC : 238 Id Nat : 01-93 N 3256 P Er RE

=)

MUNASIMI BELONGO

MAYALIMB: LIENDO Charles NDALAMA MUCHAPA ZALO ] WAP UE Joseph

BATIANYOKA
OKONABO

ASSOBEE
MELCHIOR BU

Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, groupement Bakumu Maïko

10.10 La facture pro forma d'acquisition de Velo Kinga 4x4

a  EVAMAHA

PRODIMPEX - YAMAHA PLAZA
NB. NA K 16078 - MAC: 4981
Coin des Avenues Bas-Congo n°

TS: 249) 818120309 * 243) Soobarear
FACTURE P'AOFORMA
ne Pouvrs N°

pe

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA _—
ENYONGO Thomas OKENGE Jules BATIANYOI ASSOBEE Gastor
OKONABO MELCHIOR BUI ARI
A. la

19/32

Avenant n°4 à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 7 de l'avenant :

Il est complété en annexe, le procès verbal d'engagement de l’entreprise pour la livraison de

bois sciés d'une valeur de trois mille cinq cents dollars américains (3.500 $) en raison de 350
$ par m3

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph

CT BELONGO L

ENYONGO Thomas OKENGE Jules BATIAI _— Ga:
OKONABO MELCHIOR BU TARI

20/32
Avenant n/a l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, groupement Bakumu Maïko

Article 8 de l'avenant :

L'annexe 13 de l'accord de la clause sociale est complétée par le budget prévisionnel du

fonds de développement.

Budget prévisionnel du Fonds de Développement des communautés

BAKUMU MAÏKO, TERRITOIRE D'UBUNDU CFT CCF 47/11 (GA 18/03)

Réalisations Lieu Unité Quantité | Se | Montant (US 5)
Construction, aménagement des routes
. Réfection, Equipement des installations hospitalières et scolaires
onstruction centre de santé BABOGOMBE entre 1 5 5%000fs 5 300.00
quipement matériel centre de santé babogombe BABOGOMBE Matériel 1 S  3470)s 3457.00
Equipement médicament centre de santé babogombe BABOGOMBE écicament 1 5 20300]s 2083.00
F Autres
ménagement Source d'eau BABOGOVBE Source 1 EEE 987,00
ménagement source d'eau JATIANYOKA (Source | 1 $ 1 987,00 [$ À 987.00
iménagement Source d'eau ATENDE ource 1 EEE 987,00
ménagement source d'eau JATIASENBO ource El RE IE 1.987,00
ménagement source d'eau MANDEA ource El RE XIE 887,00
Gquisiion bois sciés Œ 10 5 85000 fs 3 500,00
cquisiion moto TOYO pour la supervision LOCLS Mo D 5 12000fs 1200.00
Cquisiion presse brique Pièce ï G 24400 ]$ 24800
cquistion d'un vélo Kinga 4X4 pour a Supervision LOCLS Pièce G +000 ]s 120,00
cquistion mouin à manioc FABOGOMBE ièce 1 G 500 fs 37500
quStion mouIn à manioc ATIANYOKA ièce Ê 5 37500 S 37500
Equition mouin à manioc ATENDE ère E 5 3500 |s 37500
quition mouin à manioc TIASEMEO Pièce El $ EE 37500
cquistion mouin à manioc MANDEA Pièce il $ EE 37500
Gquistion décoriqueuese à ni MANDEA Machine il 5 35000fs 3 500,00
TOTAL REALISATION $ 3122400
te fonctionnement des Comte Local de Gestion et de Sun
Fonstomement au CLG ms : 7
Fonctionnement du CLS
OTALEONCHONNEMENT maman 105 Codes tavau des mare)
en des nestuqures sure reste de a durée de rat 02300
entretien et de maintenance pour le 4 premières AAC de coupe
TOTAL FONDS DE DEVELOPPEMENT $ 35 367,00
Montant prévisionnel pour le Fond de Développement $ 35367
Montant de l'avance (10% du montant des inrastructures)
pourle démarrage des travaux : $ 312
MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
ENYONGO Thomas OKENGE Jules BATIANYOKA ès Gaston
OKONABO MELCHIOR BUI ARI
A4 Ÿ V

21/32

Avenant n'a l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°047/011, CFT, groupement Bakumu Maïko

Article 9 de l’avenant :

L'annexe 14 du présent avenant est complétée par le chronogramme prévisionnel de réalisation des infrastructures socio-économiques.

Expoitant forestier: (FT 12103 BAKUMU MAIKONUBUNDU

Trees ME nes ra rennes
ne ee es
—— =:
ET —
RTE 7
ee —.
ee —-
RE —
nn —
de —:
a
ae =
ee E
TE =
—— —=
—— =
LE —
LE
MAYALIMEO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gäston
OKONABO MELCHIOR BULAMATARI
T<éy Ÿ Ca

22/32
Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 10 de l'avenant :
L'annexe 15 du présent avenant est complété par :

15.1 Le programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio-économiques.

Programme prévisionnel d'entretien 4 premières AAC, CFT 18/03 BAKUMU-MAÏKO/UBUNDU

Quantité prix unitaire | Total
F. Peinture de tous les batiments
(chaux 20 kg {]batiment $ 100$ 20
Pinceaux brosses 6 __| Pièce A] $ 10,00][$ 60
main d'œuvre 2 jours Tfbatment 5 500fS T0
2. Plafonnage de tous les batiments —
ontre plaq 2 plaque Patment 5 (050$ -
[Eouvre joints DT m3 350,005
Main d'œuvre 05 jour EE

B. Equipements salles de classe

tableaux tableaux _|| $ 35,00

fable bancs 2 table banc (salles $ 100,00

4. Toiture de tous les batiments

[Toles 3 tôle {batiment $ 16,001 $ 48
[main d'œuvre 3 jour $ 600$ 18
(5. Autres
[ciment 3 sac 1]fbatiment $ $ 66
(serrure 1 serrure 1]batiment $ $ 15
Chaise batiment $ $ 15
Autres $ 115
paumelle porte/fenêtre paumelle 1]batiment $ 3,00|$ 6
(6. Source d'eau —
[ciment 5 sac HJsource $ 22,00|$ 550
Divers/matériau 20 5] $ 100
TOTAL entretien quadriénnal + TS 102
MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA —— ñ
ENYONGO Thomas OKENGE Jules ATIANYOKA ASSOBEE Gast
OKONABO MELCHIOR BU TARI

la à V l

23/32
Avenant n°la l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

15.2 Budget prévisionnel de fonctionnement de CLS et CLG.

Budget prévisionnel fonfonnement CLG et CLS BAKUMU:AAKO, VBUNDU CCF
Ari (GA 1803)

ee me
NOMBREDE | NOMBREDE | MONTANT
RUBRIQUES TOTAL
MEMBRES | REUNON | JETON

défon de présence

6
LS
TT

(LS

Û
CL
û
!

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELON
g LE
# a ———
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gaston
OKONABO MELCHIOR BI RI
KQ D L

24/32

Avenant n° a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 11 de l'avenant :

Ilest joint au présent avenant, l'annexe 16 relative à l'attestation de consignation de fonds.

ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession forestière signée
le 11 septembre 2011 entre le concessionnaire forestier CFT d'une part, et la communauté locale du
groupement Bakumu Maïko d'autre part, pour le contrat de concession forestière 47/11 (Ex. Garantie
d'approvisionnement n° 18/03) située dans la PROVINCE ORIENTALE, District de la TSHOPO,
Territoire de Ubundu.

Nous attestons que le concessionnaire forestier CFT a crédité eHl441 en ses livres, le compte de
la Communauté locale du groupement Bakumu Maïko d'une somme de

lt. ameucosn Bas ll eur cout out sert

Anar nssesenee efessel lettres et chiffres) correspondant à 10% du montant du coût des

infrastructures retenues et ce, conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10.

MAYALIMEO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
LA# Ce \ P
ENYONGO Thomas OKENGE Juies | — BATIANYOKA ASSOBEE Gaston
OKONABO MELCHIOR BULA|
T<y 74

25/32

Avenant nf à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 12 de l'avenant :

Il'est joint au présent avenant, l'annexe 17 relative aux conditions d'accès au Comité local de
gestion au fond de développement

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier CFT, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire CFT s'engage à mettre à la disposition du comité
local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées dans le
budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être organisées
par les parties prenantes (comité local de gestion et entreprise/concessionnaire) pour des
clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire CFT, soit par le CLG, et dans
tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l’entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d'abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l'équipe locale de construction.

MAYALIMEO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph

MUNASIMBA BELONGO

ENYONGO Thomas ORENGE Jules | _BATIANYOKRA ASSOBEE Gast
ni OKONABO MELCHIOR BULAMÂTARI

26/32

Avenant néla l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, groupement Bakumu Maïko

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du

chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONG:
F CSA r.
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Is
OKONABO MELCHIOR BU) ATARI

D

74

on

27/32

Avenant néla l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 13 de l'avenant :

L'annexe 18 de l'avenant est complétée est complétée par le document attestant le montant
de jeton de présence du comité local de gestion et de suivi

(Conformément à l'article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)

Les parties ont convenu que le montant de jeton de présence est fixé à 10 $USD, équivalent

en franc congolais de …

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio économiques au profit de la
communauté locale.

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles
peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou
CLS)

Les parties conviennent que le montant de jeton de présence alloué pour la participation aux
réunions couvre également la prise en charge restauration des membres du CLG et/ou CLS.

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO
4 É
a A S À
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gasto
% OKONABO MELCHIOR BU TARI

28/32

Avenant n° fa l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 14 de l'avenant :

L'annexe 19 de l'avenant est complétée est complétée par le document attestant de la
représentation de la communauté locale par une ONG

Demande de participation d’une ONG au processus de négociation et de suivi de
l'accord de clauses sociales

(Cf. article 21 et 26 ; A.M 023/N°023/CAB/MIN/ECN-T/28 JEB/10 du 07 juin 2010)

(1 exemplaire joint à l'accord de la clause sociale, 1 exemplaire à l'intention du
concessionnaire, 1 exemplaire pour l'ONG)

Nous, communauté locale du groupement du groupement BAKUMU MAÏKO, représentée

par :
. MEUNA BON MASEK
. BURKANGA ALIN
BAOFI  MEP/RA
- Bu MBA SUBAT .
. ABIRA_ MPALAN
. NoMBP 2 B/ISA ME]
SA BRUNI. FAUL
. AMUNDALA MUTOK0
| MANEU Luna Ant”
10. AAVALA R/NOB!/SI
demandons que l'ONG OCEAN représentée par.//4 LQuÉ 4. et dont le siège social est
situé à. ÂJSANGAN!...
participe aux réunions de négociation et soit membre effectif. au comité local de suivi (CLS)
de l'accord de clauses sociales portant entièrement sur les Assiettes Annuelles de Coupe 1,
2, 3 et 4 du contrat de concession forestière n°47/11 (ex.GA 18/03) de la CFT/ UBUNDU

Etablie A Donner ntrnnnes ed -

nes

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO

1
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gaston

3 OKONABO MELCHIOR BU Î

29/32
cf.

Avenant n°.°_à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Article 15 de l'avenant :

Il est complété par le présent avenant, l'annexe 20 qui indique le trajet concerné au titre des
modalités de transport des personnes et des biens

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, CFT, s'engage à faciliter l'embarquement à bord de ses moyens de transport d'un
nombre limité des personnes rattachées aux villages du groupement Bakumu Maïko.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, selon les dispositions suivantes :

Y Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion. Cette désignation fera l'objet d'un échange de courrier entre
le comité local de gestion et l’entreprise. La personne désignée remet à chaque
personne enregistrée une note attestant qu'elle a été autorisée de voyager à bord
des moyens de transport du concessionnaire forestier.

*_ Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît
que la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du
voyage, y compris lors de l'embarquement et le débarquement.

Y Chaque passager peut transporter avec soi une charge ne dépassant pas le poids
de cinq sacs de produit agricole soit 250 kg. Une fois à bord, le passager est le
seul responsable de la surveillance de ses biens, ce qui vaut dire que le
concessionnaire forestier ne peut pas être tenue responsable en cas de perte ou
disparition.

Y_ La facilité de transport ne peut pas être confondue à la prise en charge par la société.
De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès
l'arrivée à destination pour un en droit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de CFT à Kisangani. La facilité est également accordé entre le siège de CFT à
Kisangani et KINSHASA mais pour un transport maximum de 15 personnes par ponton
toutes concessions confondues. L'ordre de priorité est basé sur l'enregistrement des
demandes.

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph

MUNASIMBA BELONGO

ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gaston
1 OKONABO MELCHIOR BU

30/32

Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Ainsi convenu entre les parties, le présent avenant n°.....est établi en 5 exemplaires
originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration

forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 11 Septembre 2011 à Wanie Rukula.

Fait a. BAMANDE A. ..e 481.06.r2013

Pour la signature, les membres du Comité Local de Gestion

N° Nom Fonction Ï Signature

01 MAYALIMBO MUNASIMBA | Président 77
02 LIENDO Charles Secrétaire La F
03 NDALAMA BELONGO Trésorier I
04 MUCHAPA ZALO Conseiller

05 MAFUE Joseph Conseiller

06 ENYONGO Thomas Conseiller

3 À
07 OKENGE Jules Conseiller BAS

08 BATIANYOKA OKONABO | Conseiller BB
En

09 ASSOBEE MELCHIOR Observateur

10 Gaston BULAMATARI Représentant
concessionnaire

EE.
NRC. 551/BOMA
15. NAT. 01-022-N44798N
N° IMPOT A 0700127 X
KISANGANI / PROVINCE ORIENTA

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELON!
DA Lhh C2 a
ENYONGO Thomas OKENGE Jules BATIANYOKA ASSOBEE Gaston
OKONABO MELCHIOR BU IATARI
D ni CG

31/32
Avenant nl l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, groupement Bakumu Maïko

Pour le Visa, les membres du Comité Local de Suivi

Noms Fonction
01 Dnvu La Haond a Président (Adm. Terr)
02 Cala J.P pre Membre
03 | KATANGA Albert Membre
04 | BISAMBAI Robert Membre
05 | MUTORO MAFUE Membre
06 | MALONGOLA WANDONGE Membre/OCEAN
07 | TSIMBATITI Représentant

concessionnaire

14 OS
É RC. 551/BOMA

Pour L’Administrateur du Territoire

D N
KIBANGANI / PROVIR

N° IMPOT A 0700127 x

Noms Fonction D FE
= « 4
Drhvula RNA Jeune Alu - Teste 3
E Di ISION

MAYALIMBO LIENDO Charles NDALAMA MUCHAPA ZALO | MAFUE Joseph
MUNASIMBA BELONGO Æ F

ENYONGO Thomas OKENGE Juies | BATIANYOKA ASSOBEE Gaston

OKONABO MELCHIOR BULAMATAI

32/32
